              Case 3:18-cr-05141-BHS Document 84 Filed 10/31/19 Page 1 of 1




 1
                          UNITED STATES DISTRICT COURT
 2
                         WESTERN DISTRICT OF WASHINGTON
 3                                 AT TACOMA
 4

 5    UNITED STATES OF AMERICA,
                                                No. CR18-5141BHS
 6
                                Plaintiff,
 7           v.                                 JURY TRIAL WITNESS LIST
 8
      DONNIE BARNES, Sr.,
 9
                                Defendant.
10

11

12
            Witness                            Date Testified    Called By
13

14
            Stuart Butler                      10/29/2019        Plaintiff

15          Gabriel Stajduhar                  10/29/2019        Plaintiff
16
            K.T.                               10/30/2019        Plaintiff
17

18
            Reese Berg                         10/30/2019        Plaintiff

19

20

21

22

23

24

25

26


     Witness List
